 Fill in this information to identify your case

 United States Bankruptcy Court for the                Chapter you are filing under:
 Western District of New York                          [ ]Chapter 7
                                                       [ ]Chapter 11
 Case #19-2                                            [ ]Chapter 12                                      [ ]Check if this is an
                                                       [X]Chapter 13                                         amended filing

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy                                                                                           12/15

 The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together - called a
 joint case - and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
 the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
 Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
 same person must be Debtor 1 in all of the forms.

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

 Part 1:                Identify Yourself
                                       About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
 1. Your full name
                                       Migdalia
 Write the name that is on
                                       First name
 your government-issued
 picture identification (for
 example, your driver’s                Middle name
 license or passport).
                                       Caraballo-Colon
 Bring your picture                    Last name
 identification to your
 meeting with the trustee.
                                       Suffix (Sr., Jr., II, III)



 2. All other names you
 have used in the last 8               First Name
 years
                                       Middle name
 Include your married or
 maiden names.                         Last name



 3. Only the last 4 digits
 of your Social Security               xxx – xx –    4785
 number or federal
 Individual Taxpayer
 Identification number
 (ITIN)




                Case 2-19-20235-PRW, Doc 1, Filed 03/19/19, Entered 03/19/19 10:54:00,
                                 Description: Main Document , Page 1 of 9
                          About Debtor 1:                                         About Debtor 2 (Spouse Only in a Joint Case):

                          [X]I have not used any business names or EINs.
4. Any business names
and Employer
Identification Numbers    Business name
(EIN) you have used in
the last 8 years
                          Business name
Include trade names and
                                      -
doing business as names
                          EIN

                                      -
                          EIN



5. Where you live
                          1104 Joseph Avenue
                          Number          Street




                          Rochester                        NY       14621-
                                                                    3416
                          City                             State    ZIP Code



                          Monroe
                          County

                          If your mailing address is different from the one
                          above, fill it in here. Note that the court will send
                          any notices to you at this mailing address.

                          Number Street

                          P. O. Box

                          City                         State        ZIP Code


                          Check one:
6. Why you are            [X] Over the last 180 days before filing this
choosing this district    petition, I have lived in this district longer than
to file for bankruptcy    in any other district.

                          [ ] I have another reason. Explain.
                          (See 28 U.S.C. § 1408.)




          Case 2-19-20235-PRW, Doc 1, Filed 03/19/19, Entered 03/19/19 10:54:00,
                           Description: Main Document , Page 2 of 9
Part 2:     Tell the Court About Your Bankruptcy Case

7. The chapter of the         Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals
                              Filing for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
Bankruptcy Code you
are choosing to file          [ ] Chapter 7
under
                              [ ] Chapter 11

                              [ ] Chapter 12

                              [X] Chapter 13


8. How you will pay the fee   [X] I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court
                              for more details about how you may pay. Typically, if you are paying the fee yourself, you may pay with
                              cash, cashier’s check, or money order. If your attorney is submitting your payment on your behalf, your
                              attorney may pay with a credit card or check with a pre-printed address.

                              [ ] I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                              Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                              [ ] I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By
                              law, a judge may, but is not required to, waive your fee, and may do so only if your income is less than
                              150% of the official poverty line that applies to your family size and you are unable to pay the fee in
                              installments). If you choose this option, you must fill out the Application to Have the Chapter 7 Filing Fee
                              Waived (Official Form 103B) and file it with your petition.


9. Have you filed for         [X] No
bankruptcy within the         [ ] Yes. District                                 When                         Case number
last 8 years?                                                                           MM / DD / YYYY
                                         District                                When                        Case number
                                                                                        MM / DD / YYYY
                                         District                                When                        Case number
                                                                                        MM / DD / YYYY


10. Are any bankruptcy        [X] No
cases pending or being        [ ] Yes.      Debtor                                             Relationship to you
filed by a spouse who is
not filing this case with                    District              When                        Case number, if known
you, or by a business                                                      MM / DD / YYYY
partner, or by an                            Debtor                                           Relationship to you
affiliate?
                                             District              When                        Case number, if known
                                                                           MM / DD / YYYY


11. Do you rent your          [X] No.    Go to line 12.
residence?                    [ ] Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
                              residence?

                                         [ ] No. Go to line 12.
                                         [ ] Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and
                                                 file it with this bankruptcy petition.




          Case 2-19-20235-PRW, Doc 1, Filed 03/19/19, Entered 03/19/19 10:54:00,
                           Description: Main Document , Page 3 of 9
Part 3:          Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor           [X] No. Go to Part 4.
of any full - or part-time              [ ] Yes. Name and location of business
business?
A sole proprietorship is a business              Name of business, if any
you operate as an individual, and is
not a separate legal entity such as a
corporation, partnership, or LLC.                Number           Street

If you have more than one sole
proprietorship, use a separate sheet
and attach it to this petition.
                                                 City                                                 State     ZIP Code

                                                 Check the appropriate box to describe your business:

                                                 [   ] Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                 [   ] Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                 [   ] Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                 [   ] Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                 [   ] None of the above


13. Are you filing under                If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
                                        can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Chapter 11 of the                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
Bankruptcy Code and                     if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
are you a small business
debtor?                                 [X] No. I am not filing under Chapter 11.

For a definition of small               [ ] No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
business debtor, see                        the Bankruptcy Code.
11 U.S.C. § 101(51D).
                                        [ ] Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                            Bankruptcy Code.


Part 4:          Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate
                 Attention

14. Do you own or have any              [X] No
property that poses or is               [ ] Yes.     What is the hazard?
alleged to pose a threat of
imminent and identifiable
hazard to public health or
                                                     If immediate attention is needed, why is it needed?
safety? Or do you own any
property that needs
immediate attention?
                                                     Where is the property?
For example, do you own perishable                                             Number        Street
goods, or livestock that must be fed,
or a building that needs urgent
repairs?                                                                      City                                 State     ZIP Code




               Case 2-19-20235-PRW, Doc 1, Filed 03/19/19, Entered 03/19/19 10:54:00,
                                Description: Main Document , Page 4 of 9
Part 5:                Explain Your Efforts to Receive a Briefing About Credit Counseling
                              About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court            You must check one:
whether you have              [X] I received a briefing from an approved credit
received a briefing           counseling agency within the 180 days before I filed
                              this bankruptcy petition, and I received a certificate
about credit
                              of completion.
counseling.
                              Attach a copy of the certificate and the payment plan, if
The law requires that you     any, that you developed with the agency.
receive a briefing about
credit counseling before      [ ] I received a briefing from an approved credit
you file for bankruptcy.      counseling agency within the 180 days before I filed
You must truthfully check     this bankruptcy petition, but I do not have a
one of the following          certificate of completion.
choices. If you cannot do     Within 14 days after you file this bankruptcy petition,
so, you are not eligible to   you MUST file a copy of the certificate and payment
file.                         plan, if any.
If you file anyway, the       [ ] I certify that I asked for credit counseling
court can dismiss your        services from an approved agency, but was unable
case, you will lose           to obtain those services during the 7 days after I
whatever filing fee you
                              made my request, and exigent circumstances merit
paid, and your creditors
                              a 30-day temporary waiver of the requirement.
can begin collection
activities again              To ask for a 30-day temporary waiver of the
                              requirement, attach a separate sheet explaining what
                              efforts you made to obtain the briefing, why you were
                              unable to obtain it before you filed for bankruptcy, and
                              what exigent circumstances required you to file this
                              case.
                              Your case may be dismissed if the court is dissatisfied
                              with your reasons for not receiving a briefing before you
                              filed for bankruptcy.
                              If the court is satisfied with your reasons, you must still
                              receive a briefing within 30 days after you file. You must
                              file a certificate from the approved agency, along with a
                              copy of the payment plan you developed, if any. If you
                              do not do so, your case may be dismissed.
                              Any extension of the 30-day deadline is granted only for
                              cause and is limited to a maximum of 15 days.
                              [ ] I am not required to receive a briefing about
                              credit counseling because of:


                                   [ ]Incapacity.     I have a mental illness or a
                                                      mental deficiency that makes me
                                                      incapable of realizing or making
                                                      rational decisions about
                                                      finances.
                                   [ ]Disability.     My physical disability causes me
                                                      to be unable to participate in a
                                                      briefing in person, by phone, or
                                                      through the internet, even after I
                                                      reasonably tried to do so.
                                   [ ]Active          I am currently on active military
                                   duty.              duty in a military combat zone.

                              If you believe you are not required to receive a briefing
                              about credit counseling, you must file a motion for
                              waiver of credit counseling with the court.




               Case 2-19-20235-PRW, Doc 1, Filed 03/19/19, Entered 03/19/19 10:54:00,
                                Description: Main Document , Page 5 of 9
Part 6:      Answer These Questions for Reporting Purposes

16. What kind of debts do          16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
                                   as “incurred by an individual primarily for a personal, family, or household purpose.”
you have?                                [ ] No. Go to line 16b.
                                         [X] Yes. Go to line 17.

                                   16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                   money for a business or investment or through the operation of the business or investment.
                                        [ ] No. Go to line 16c.
                                        [ ] Yes. Go to line 17.

                                   16c. State the type of debts you owe that are not consumer debts or business debts.


17. Are you filing under           [X] No. I am not filing under Chapter 7. Go to line 18.
Chapter 7?

Do you estimate that after         [ ] Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
                                         administrative expenses are paid that funds will be available to distribute to unsecured creditors?
any exempt property is
excluded and administrative               [ ] No
expenses are paid that
funds will be available for               [ ] Yes
distribution to unsecured
creditors?

18. How many creditors do          [X] 1-49                         [ ] 1,000-5,000                        [ ] 25,001-50,000
                                   [ ] 50-99                        [ ] 5,001-10,000                       [ ] 50,001-100,000
you estimate that you owe?         [ ] 100-199                      [ ] 10,001-25,000                      [ ] More than 100,000
                                   [ ] 200-999

19. How much do you                [X] $0-$50,000                   [   ] $1,000,001-$10 million           [   ] $500,000,001-$1 billion
                                   [ ] $50,001-$100,000             [   ] $10,000,001-$50 million          [   ] $1,000,000,001-$10 billion
estimate your assets to be         [ ] $100,001-$500,000            [   ] $50,000,001-$100 million         [   ] $10,000,000,001-$50 billion
worth?                             [ ] $500,001-$1 million          [   ] $100,000,001-$500 million        [   ] More than $50 billion

20. How much do you                [X] $0-$50,000                   [   ] $1,000,001-$10 million           [   ] $500,000,001-$1 billion
                                   [ ] $50,001-$100,000             [   ] $10,000,001-$50 million          [   ] $1,000,000,001-$10 billion
estimate your liabilities to       [ ] $100,001-$500,000            [   ] $50,000,001-$100 million         [   ] $10,000,000,001-$50 billion
be?                                [ ] $500,001-$1 million          [   ] $100,000,001-$500 million        [   ] More than $50 billion

Part 7:      Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                   and correct.
                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12,
                                   or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                   proceed under Chapter 7.
                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                   fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition. I
                                   understand making a false statement, concealing property, or obtaining money or property by fraud in
                                   connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                   or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                               X
                                   /s/ Migdalia Caraballo-Colon

                                   Signature of Debtor 1

                                   Executed        03/15/2019
                                   on

                                                   MM / DD / YYYY




           Case 2-19-20235-PRW, Doc 1, Filed 03/19/19, Entered 03/19/19 10:54:00,
                            Description: Main Document , Page 6 of 9
For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
                                eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
represented by one              relief available under each chapter for which the person is eligible. I also certify that I have delivered to the
                                debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify
If you are not represented      that I have no knowledge after an inquiry that the information in the schedules filed with the petition is
by an attorney, you do not      incorrect.
need to file this page.

                                X            /s/ Peter Scribner                 Date:      03/15/2019
                                      Signature of Attorney for Debtor

                                        Peter Scribner
                                        Printed name

                                      Law Office of Peter Scribner
                                        Firm name

                                       1110 Park Avenue
                                        Number       Street

                                      Rochester, NY 14610
                                       City              State   ZIP Code

                                    Contact phone:    585-261-6461              Email address:    scribnerpeter@gmail.com
                                        NONE                                   New York
                                        Bar number                              State




           Case 2-19-20235-PRW, Doc 1, Filed 03/19/19, Entered 03/19/19 10:54:00,
                            Description: Main Document , Page 7 of 9
City of Rochester
Att: Law Dept.
30 Church St. #400A
Rochester NY 14614

Monroe County Treasurer
39 W. Main Street Room B-2
Rochester NY 14614-1467

American Tax Funding, LLC
345 Juniper Lakes Blvd. Ste. 300
Juniper FL 33458

Stagg Terenzi Confusione
401 Franklin Ave #300
Garden City, NY 11530

Propel Financial Services
P.O. Box 100350
San Antonio, TX 78201 - 1650

Credit Acceptance Corporation
PO Box 5070
Southfield MI 48086

Credit Acceptance Corporation
25505 W. Twelfth Mile Road Ste 3000
Southfield MI 48034-8339

Capital One Bank
PO Box 71083
Charlotte NC 28272-1083

Capital One
PO Box 30285
Salt Lake City UT 84130-0285

Discover Bank
Successor to Greenwood Trust
PO Box 3025
New Albany, OH 43054-3025

Relin, Goldstein & Crane
Atty for Greenwood Trust
28 East Main St. #1800
Rochester NY 14614



   Case 2-19-20235-PRW, Doc 1, Filed 03/19/19, Entered 03/19/19 10:54:00,
                    Description: Main Document , Page 8 of 9
Portfolio Recovery Associates
P.O. Box 12914
Norfolk VA 23541

Selip & Stylianou, LLP
Atty for Portfolio Recovery
PO Box 9004
Woodbury NY 11797-9004

Rochester Gas & Electric
Att: Bankruptcy Dept.
89 East Avenue
Rochester NY 14649-0001

Solomon & Solomon PC
Agent for RG&E
PO Box 15019
Albany, NY 12212-5019

Sears Payments
P.O. Box 9001055
Louisville, KY 40290-1055

Strong Memorial Hospital
601 Elmwood Avenue
Rochester NY 14642

Strong Memorial Hospital
PO Box 5325
New York, NY 10087-5325

Synchrony Bank Walmart
PO Box 530927
Atlanta GA 30353-0927




   Case 2-19-20235-PRW, Doc 1, Filed 03/19/19, Entered 03/19/19 10:54:00,
                    Description: Main Document , Page 9 of 9
